UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6456



UNITED STATES OF AMERICA,



                                               Plaintiff - Appellee,

          versus


PATRICIA DERBAUM,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:97-cr-00453-DCN)


Submitted: July 25, 2006                     Decided: August 2, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patricia Derbaum, Appellant Pro Se. Kevin Frank McDonald, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Patricia Derbaum seeks to appeal the district court’s

order treating her “Motion to Compel the Government to File a

Motion pursuant to Federal Rules of Criminal Procedure 35(b) or in

the Alternative for Evidentiary Hearing” as a 28 U.S.C. § 2255

(2000) motion, and dismissing it as successive.                 The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district     court   is    debatable      or    wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).            We have independently reviewed the

record     and   conclude   that      Derbaum   has   not    made   the   requisite

showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the

facts    and     legal   contentions     are    adequately     presented    in   the




                                        - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -